MEMORANDUM OPINION
                                         No. 04-12-00026-CV

                                          Frank HERRERA,
                                              Appellant

                                                   v.

   Celzo VEJARA, Farmers Texas Mutual Insurance Co., The Law Firm of Clark, Miller and
                                     Campbell,
                                     Appellees

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-12910
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 9, 2012

DISMISSED FOR WANT OF PROSECUTION

           On April 16, 2012, we notified appellant that the trial court clerk filed a notification of

late clerk’s record stating that the clerk’s record has not been filed because (1) appellant has

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

appellant is not entitled to appeal without paying the fee. We ordered appellant to provide

written proof to this court on or before April 26, 2012, that either (1) the clerk’s fee has been

paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal
                                                                                  04-12-00026-CV


without paying the clerk’s fee. We warned appellant that if he failed to respond within the time

provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).

       To date, appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c). Costs of this appeal are

taxed against appellant. See id. R. 43.4.

                                                           PER CURIAM




                                              -2-